Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 1 of 9




             EXHIBIT
                             Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 2 of 9

                                                 30(b)(6), Attorneys Eyes Only
                                                  KATHRYN GUERRA - 05/06/2015                    Page 1

                        1           30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015

                        2                      IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF CONNECTICUT
                        3

                        4

                        5       FREDERICK KLORCZYK, JR., as              )
                                Go-adrainistrator of the Estate          )
                        6       of Christian R. Klorczyk, and            f
                                LYNNE KLORCZYK, as                       )
                        1       co-administrator of the Estate           )
                                of Christian R. Klorczyk,                )
                        8                                                )
                                              Plaintiffs,                )
                        9                                                )
                                       vs .                              ) No. 3:13-cv-00257-RNC
                       10                                                )
                                SEARS, ROEBUCK & CO., SHINN              )
                       11       FU CORPORATION, SHINN FU                 )
                                company' of AMERICA, MVP (HK)            )
                       12       INDUSTRIES, LTD., and WEI FU             )
                                 (TAISHAN) MACHINERY   ELECTRIC          )
:) .   {■■■            13       CO., LTD.,                               )
                                                                         )
                       14                     Defendants.                )

                       15

                       16                     CONFIDENTIAL - ATTORNEYS       EYES ONLY
j
                       17

                       18                      30(b)(6) deposition of SEARS, ROEBUCK & CO.,

                       19       by and through its representative KATHRYN GUERRA, taken

                       20       before NADINE J. WATTS, CSR, RPR, and Notary Public,

                       21       pursuant to the Federal Rules of Civil Procedure for the

                       22       United States District Courts pertaining to the taking_

                       23       of depositions, at Suite 1800, 311 South Wacker Drive,

                       24       in the City of Chicago, Cook County, Illinois, at 9:15

       b-.    ■I   '   .25      o'clock a.m. on the 6th day of May, A.D., 2015.


                                                Merrill Corporation - New York
                       1-800-325-3376                                    www.merrillcorp.com/law/
                  Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 3 of 9

                                              30(b)(6), Attorneys Eyes Only
                                               KATHRYN GUERRA - 05/06/2015                                            Pages 2,.5
                                                                  Page 2                                                       Page 4
           1        30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015      1       30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015
    /.     2                There were present at the ta)cing of this       2          30(b) (6) DEPOSITION OF SEARS, ROEBUCK & CO.
           3      deposition the following counsel:                         3                        TAKEN MAY 6, 2015
           4                                                                4
                           DAY PITNEY, ILP by                               5    EXAMINATION BY                                PAGE
            5              MR. DAVID J. ELLIOTT                             6    Mr. David J. Elliott                             6
                           242 Trumball Street                              7                            EXHIBITS
            6              Hartford, Connecticut 06103                      8                                                  PAGE
                           (860) 275-0196                                        GUERRA DEPOSITION EXHIBIT!                       6
                           djelliott®daypitney,com                          9
            7                                                                       Notice of Deposition
            8                         and
            9              HERZFELD & RUBIN, P.C. by                       10
                           MR.' HOWARD S, EDINBURGH                              GUERRA DE^SITION EXHIBIT 2                      10
          10               125 Broad Street                                11       Curriculum Vitae of Kathryn Guerra
                           New York, New York 10004                        12    GUERRA DEPOSITION EXHIBIT 2A                    21
!         11                (212) 271-8529                                          CPSC - Sears Holdings Management Corp.
                           bedinburgh@herzfeld-2rubin. com                 13       Retail^er Report
          12                                                               14    GUERRA DSPOSITION'.EXHIBIT 3                    65
                              on behalf of the Plaintiffs;                          Operator's Man^l Craftsman Heavy
          13                                                               15       Duty Jack Stands, Model 50163,
                           TROTTA, TROTTA & TROTTA by                               4 Ton Capacity-c Per Pair
          14               MS. ERICA W.' TODD-TROTTA                       16
                           900 Chapel Street                                     GUERRA DEPOSITION EXHIBIT 4                     70
          15               12th Floor
                           P.O\ Box 802                                    17       Second Amended Complaint
                           New Haven, Connecticut 06503                    le    GUERRA DEPOSITION EXHIBIT 5                    122
          16
                           (203) 787-6756                                           Objections and Responses to Plaintiffs
          17               etoddffltrottalaw.com                           19       Notice of Deposition Pursuant- to
          18                             and                                        Rule 30(b)(6) Dated December 31, 2014
          19               MORRISCtfJ MAHONEY, LLP by                      20
                           MR. MICHAEL R. KELLER                                 GUERRA DEPOSITION EXHIBIT 6                    125
          20               4 Stamford Plaza                                21       Sears, Roebuck & Co. Universal Terms
                           107 Elm Street                                           and Conditions
          21               Suite 403                                       22
                           Stamford, Connecticut 06902                           GUERRA DEPOSITION EXHIBIT 7                    138
          22                (203) '965-4900.                               23       Defendant, Sears, Roebuck & Co.'s
                           mkellertSraorrisonmahoney. com
                                                                                    Supplemental Responses to Plaintiffs*
          23                                                               24       First Set of Interrogatories to
                              on behalf of Defendant Sears
          24                  Roebuck &. Co.;                                       Defendant Sears, Roebtick & Co.
          25                                                               •25
                                                                                                                                         r.   \f
                                                                  Page 3                                                       Page 5
            1     30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015        1       30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015
                         GORDON & REES, LLP by                              2                      EXHIBITS (Continued)
            2
                                                                            3                                                  PAGE
                         MR. SEAN P. FLYNN                                                                                      147
                                                                            4    GUERRA DEPOSITION EXHIBIT 8
            3            2211 Michelson Drive                                       Universal Terms and Conditions
                         Suite 400                                          5       International
I           4            Irvine, California 92612                           6    GUERRA DEPOSITION EXHIBIT 9                    156
                          (949) 255-6950                                            E-mail from Ivan Chan to
                                                                            7       Maggie Ma dated January 17, 2007
I           5            sflynn®gordonreBS.com                                                                                  169
i                                                                           8    GUERRA DEPOSITION EXHIBIT 10
            6                on behalf of Defendants Shinn Fu                       E-mail from Nora Lee to James Wang
                             Corporation, Shinn Fu Con^any of               9       and Frank Lu dated March 10, 2007
            7                America, MVP (HK) Industries, Ltd.            10    GUERRA DEPOSITION EXHIBIT 11                   173
                             and Wei Fu (Taishan) Machinery &                       E-mail from James Wang to Maggie Ma,
                                                                           11       Nora Lee, Johnson Wang and May Lee
           8                 Electric Co., Ltd.
                                                                                    dated January 25, 2007
           9                                                               12
          10                                                                     GUERRA DEPOSITION EXHIBIT 12                   179
          11                                                               13       Sears Holdings Global Sourcing Test
                                                                                    Protocol for Vehicle Support Stands
          ..12.
                                                                           14       ASME PALD-2009 Part 4 (SHC-4610)
           13                                                                                                                   207
                                                                           15    GUERRA DEPOSITION EXHIBIT 13
           14                                                                       Colored photograph
           15                                                              16
           16                                                                    GUERRA DEPOSITION EXHIBIT 14                   234
           17                                                              17       Sears Vend-'r/Factory Accreditation
                                                                                    Report
           18
                                                                           18
           19                                                                    GUERRA DEPOSITION EXHIBIT 23                   111
           20                                                              19       Intertek Labtest
           21                                                              20
           22                                                              21
                                                                           22
           23                                                              23
           24                                                              24
           25                                                              25


                                              Merrill Corporation                      New York
         . 1-800-325-3376                                                                 www.merrillcorp.com/law/
                Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 4 of 9

                                              30(b)(6), Attorneys Eyes Only
                                               KATHRYN GUERRA - 05/06/2015                                                   Pages 6..9
                                                                    Page 6                                                         Page 8
            1      30(b) (6) SEARS ROEHja/KATHRYN GDERRA, MAY 6, 2015         1      30 [b) (6) sms EOEBDCK/KATHRIK GUEESA, MAY 6, 2015
            2                        KATHRYN GOERRA,                          2      A    We dcffl't nanufacture anything.
            3   called as a witness herein, having been first duly            3       Q   Sold by Sears!
            4   sworn, vas examined i^xjn oral interrogatories and            4       A Correct. Actually, sold by K-Mart.
            5   testified as follows:                                         5       8 Okay. Did you ever testify at trial in a Sears
            6             EXAMINAnCN aMDUCTED BY MR. EHIOTT;                  6   jack stand case?
            7       Q Good morning. Would you please state your name          7       A   No.        ’

            8   and business address for the record.                          8       Q Apart from 30{b)(S) service, witness service,
            9       A Kathryn Guerra, 3333 Beverly'Road, Hoffman              9   have you testified as a witness for Sears generally in a
           10   Estates, Illinois.                                           10   deposition, apart from being a corporate representative?
           11               MR. ELLIOrr: All right. Would you please         11       A Nij.
           12   mark this as Exhibit 1.                                      12       0 So all of ;^ur testisiony of the history of Sears
           13               MS. TODD-TROTIA: The depo notice?                13   is as a corporate .i^presentative?
           14               MR. EiilOTr: The Notice of Deposition.           14       A   Correct.
           15             (Docunent marked as Guerra Deposition              15        Q Okay. I'm not going to go over the ground rules
           16            Exhibit 1 for identification.)                      IS   because you obviously understand.
           17   BY MR. ELUOTT:                                               17            Can you — I don’t need to have chapter and
           18       Q Ms. Guerra, have you seen Ediibit 1 before, the        18   versa, but with respect to trial testimony that you've
           19   Notice of Deposition for this deposition?                    19   given on behalf of Sears, you told me about a bicycle
           20       A Yes.                                                   20   case, what other kinds of cases have you testified in?
           21       Q (Stay. Have you ever had your deposition taken         21              MS. TODD-TROTTA; At trial?
           22   before?                                                      22              MR. EtilOTT: At trial, yes, Trial
           23       A Yes,                                                   23   testimony, yes.
           24       Q Have you ever acted as a corporate                     24              THE WITNESS: An autoiiotlve scissors
           25   representative for Sears in a deposition?                    25   jack.
    - -.                                                          Page 7                                                              Page 9
            1       30(b) (6) sms KOEBDCK/KATHRYN GUERRA, MAY 6,. 2015        1      30 ib) (6) SEARS ROEHUCK/KA3BRYN GUERRA,- MAY 6, 2015
            2        A Always as a 30(b)(6) witness.                          2   BY MR. ELLIOTT:
>                                                                             3       Q   When was that?
            3        Q Okay. So you're familiar with 30(b)(6)?
            4        A (Nodding head.)                                        4       A   That was back in probably '85.
            5        Q So you have been a 30(b) (6) witness for Sears         5       Q   And -where was that?
            6   previously?                                                   6       A   Boston.
            7        A Yes.                                                   7       Q Okay. You don't remember the name of the case,
                     Q On how many occasions?                                 8   do you?
                     A Approximately 10 to 15.                                9       A Oh, no.
           10        Q Okay, During what tine period?                        10       Q Okay. Do you remember any of the names of the,
           11        A 1980 to today,                                        11   cases that you testified at trial for Sears, like the
           12        Q And vras the subject of any of those depositions      12   bicycle case?
           13   a Sears jack stand?                                          13       A No, I don't really take note.
           14        A Not to my recollection, no.                           14              MS. Tom-TROTTA: The bicycle case was
           15        Q So this is the first time you've testified as a       15   K-Mart.
           16   30 (h) (6) witness in a Sears jack stand case?               16   BY MR. ELLIOfTT:
           17        A I believe so, yes.                                    17       Q Sears or K-Mart.
           18        Q All right. Have you ever testified at trial as        18       A No.
           19   a Sears representative?                                      19       Q Okay. Do you remember any of the names of the
           20        A Yes.                                                  20   cases in which you've given depositions as a 30(b)(6)
           21       Q   And -when was the last time you did that?            21   witness for Sears?
           22       A   Last fall, October 2014.                             22       A No.
           23       Q   What kind of case was that?                          23       Q   The last time you gave trial testinony was last
           24       A   It was — The product involved was a bicycle.         24   October?
           25       Q   A bicycle? Manufactured by Sears?                    25       A Correct,


                                              Merrill Corporation - New York
           1-800-325-3376                                                                       www.merrillcorp.cora/law/
           Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 5 of 9

                                            30(b)(6), Attorneys Eyes Only
                                             KATHRYN GUERRA - 05/06/2015                                          Pages 14. .17
                                                           Page 14                                                             Page 16
     1        30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6,'2015        1      30(b) (6) sms ROEBOCK/iaTHRW GDERRA, MAY 6, 2015
     2     overseas and manages the test.                               2   What's that?
     3         Q    The test what?                                      3       A    It is a product safety database. When we
     4         A    The testing of the products in the manufacturing    4   receive incidents of alleged safety issues, we catalog
     5     facilities.                                                  5   them in the database.     At the end of every weelc, cm a
      6       Q And that's in Hong Kong?                                6   Friday, we send a fomal r^rt to the CPSC on any
      7        A    Correct. That's the main office, Hcxig Kong.        7   safety issues.   We redact the report, and then we send
      8    They have other satellite offices.                               each business unit their part and each manual staff for
      3-       Q Okay, What do they test?                               9   each indiviKial manufacturer their part. .
     10        A Our Inranded merchandise. You Jenow, K-Mart and       10       0    What is redacted?
     11    Sears own a nunber of brands; Craftsman, Ketmore,           11       A    W^don't give a manufacturer anything except for
     12    Diehard.                                                    12   their piece. So if 'a file has 50 lines in it, the
     13        Q Does the Hong Kong office test products that          13   manufacturer is onif' going to get their erne or two
     14    come firm Asia only?                                        14   lines, vhatever imjmets them.
     15        A tJo.                                                  15       Q How long has the database — What corporate
     16        Q What geographical dispersion of products do they      16   entity maintains that database?
     17    test for Sears?                                             17       A    Sears Holdings.
     18        A Well, that would be the main area obviously, but      18       Q    And for how long? When did it come into
     19    I thinlc they could test product from anyvdiere.            19   existence?
     20        0 Okay.                                                 20       A    In this current format, it came into existence
     21        A But the nanufacturing facilities in Asia are          21   in 2007.
     22    tested by that facility in Haig Kong,                       22       Q In any format vdien did it cane into existence?
     23        Q    eScay.   So let me understand.   So Sears has      23       A Whenever the CPSC'was established, which was
     24    vendors who provide products to Sears, which are tested     24   1972 or something, '74. ,
     25    in Hong Kong by this global holdings ocnpai^?               25       Q    Is the database maintained pursuant to a
!:
                                                            Page IS                                                        Page 17
      1       30(b) (6) SEARS ROEBUCK/KATHEYN GOEREA, MAY 6, 2015       1      30(b) (6) SEARS EOEBDOC/KATHRYN GOmA, MAY 6, 2015
      2        A    Correct.                                            2   regulation of the CPSC?
      3        Q    okay. And the primary vendor source of those        3       A    No,
           materials are Asian companies?                               4       Q    Is it pursuant -- Is the database maintained
      5       A To the best of my knowledge, yes.                       5   pursuant to any governmental regulation?
      6       Q Are there other Sears corporate entities?               6       A No.
      7        A There's an entity called KCD —...........              7       Q Who made the decision to establish a database '
      8        (3 What's that?                                          8   for product safety items?
      9        A — vaiich owns the brand Kenmore, Craftsman,            9       A When we incorporated a product safety office
     10    Diehard, There are probably others that I don't really      10   into our structure badt in the '70s, the manager at the
     11    work with, .so I'm not really very familiar with them,      11   time cataloged the items.
     12        (3   Okay. What is your present title?                  12       Q Who currently — Is there somebody currently in
     13        A    Director of product safety.                        13 ■ charge of maintaining the database?
     14        Q    And what are your duties and responsibilities as   14       A My office.
     IS    director of product safety?                                 15       Q Is there a person?
     16        A I’m responsible for reporting any product safety      16       A    Me.
     17    issues to the government, the CPSC, Ctonsumer Product       17       (3   Okay.   So you maintain the database?
     18    Safety Cjomnission, and managing our product safety         18       A    Myself and two assistants, -yes.
     19    database vtere 'v;e catalog all incidents and share that    19       Q    What are the assistants’ names?
     20    information with »ur merchant teams, our buyers, and the    20       A    Cathy Layne, Cathy with a C, L-A-Y-K-E, and
     21    manufacturers.                                              21   Margaret Oskorep, O-S-K-O-R-E-P.
     22             I also work with the Hong Kong testing lab on      22      Q You just mentioned in the current format. What
     23    test protocols and maintaining current regulations,         23   is the current format? What were you referring to?
     24    reviewing California Prop 65 activities.                    24       A It's a web-based database.
     25        Q Tell me about your product safety database.           25       Q How long have you had that web-based database


                                            Merrill Corporation - New York
     1-800-325-3376.                                                 WWW.merrillcorp.com/law/
              Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 6 of 9

                                                30(b)(6), Attorneys Eyes Only
                                                 KATHRYN GUERRA   05/06/2015                                          Pages 50..53
                                                                Page 50                                                          Page 52
          1      30(b) (G) SEARS ROEBUCK/KA'IHRYN GDESRA, MAY 6, 2015      1      30(b) (6) SEARS ROEBUCFC/KATHRVN GOERRA, MAY G, 2015
         2        2    DoeS' Sears maintain any paper files concerning     2 . all reported to David.
          3   similar incidents?                                           3       Q There were other group engineering managers?
         4        A    No.                                                 4       A      Correct.
          5       2    Does Sears contain any -- Other than the product    5       0      Tell me their names.
          6   safety database, does Sears maintain any other                6      A      Jim Davidson was one.   See,. I don't — They're
          7   electronically stored informatics concerning product          7   all gone, so I can't --
          8   safety events?                                                8       2             would be fomer enployees?
          9       A Well, Sedgwick, which is part of Sears, but, no.        9       A     They are fomer aiployees.
         10       2    Okay. Does Sears have electronic access to the      10       2     Okay. And they had the same responsibilities as
         11   Sedgwick database on product safety events or cm claims?     11   you did ah'group engineering manager from 2004 to 2008,
         12       A    Hb.                                                 12   right?
         13       2    But you could "If you asked Sedgwick for its        13       A     Yes.
         14   data on product safety events and events similar to the      14       2     Did you make inquiry of them concerning the
         15   Klorczyk matter, you could get it from Sedgwick,-right?      15   topics in this deposition?
         IG       A    -Correct.                                           IG       A Ho, they wouldn't have any involvement.
         17       2     Okay. Kow, I see fron — I'm looking at Exhibit     17       2     What do you mean?
         18   2. I see from 2004 to 2008 you were the group                18       A     Well, we're talking about jack stands, idiich
         19   engineering manager for prcjduct quality assurance. What     19   were a product line in my team. They didn't work with
         20   were your duties and responsibilities in that job?           20   jacic stands.
         21       A It's the same carganization, they just changed         21        2 Okay.     Jack stands was your subject?
         22   the name from merchandise development testing to product     22       A Correct.
         23   quality assurance. That's when we ttoved from Chicago to     23       2 Olcay. Frcm '04 to '08, apart from yourself
         24   Hoffman Estates. And at that point I had more engineers      24   having provlcknoe over jack stands, who else worked with
         25   reporting to me, broader product lines responsibility.       25   you that had those respcsisibillties?                        /■;




I i
j
     V                                                          Page 51                                                          Page 53
                                                                                                                                            [■
                                                                                                                                            V
 i
          1      30(b) (6) SBfflS ROESDCK/KATHRYN GHERRA, MAY 6, 2015 ,     1      30(b) (6) SEARS ROEBDCK/KATHRYK GUERRA, KAY 6, 2015
          2       Q Were you -- Is product quality assurance a              2       A     To work with jack stands?
          3   department or a gtxmip or vAoat is it within Sears?           3       2 Yes.
          4       A    It is a department, yes.                             4       A There was. a technician.
.5        5       2    Were you the head of that department from 2004       5       2 Who's that?
          6   to 2008?                                                      6       A He's gone. Charlie Eikenger is his name.
          7      . A     No.                                                7       2 Okay. Let's take it this way. From 2008 up to
          8        2     Who was?                                           8   2011, when apparently in Hay you became director of
          9        A     Dave Maearus.                                      9   product safety, can you tell me the names of other
         10       Q      Is he still with Sears?                           10   people at Sears who had responsibility for jack stands?
         11       A      ffo.                                              11       A     Dan Swanson.
         12       2      Do you know where he is?                          12       2     Hiat's it?
         13       A      Yes.                                              13 .   A Correct.
         14       2      Where?                                            14     2 Do you understand or did you understand that
         15       A      Elgin.                                            15 your responsibilities as a 30 (b)(G) witness for Sears
         IS       Q      Elgin?                                            16 was to inquire of former eiiployees regarding the topics
         17       A      Elgin, Illinois.                                  17   in this   deposition?
         18       2      Do yc« taiow \diat he's doing?                    18       A     Correct.
         19       A ■ He’s happily retired.                                19       2     You did understand that?
 i
         20       2      So say we all.                                    20       A     Correct.
         21               Was he your boss from 2004 to 2008?              21       2     Did you do that?
         22       A      Yes.     I                                        22       A     I talked to Dan.
         23       2      Were you seccnd in ocmmand?                       23       2     Anybody else?
         24       A      There was no second in conmand. There was three   24       A     He would have been the one responsible for jack
         25   or four people that had the same title as myself that        25   stands.


                                                Merrill Corporation - New York
         1-800-325-3376                                                  www.merrillcorp.com/law/
               Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 7 of 9

                                              3 0(b) (6) , Attorneys Eyes Only
                                                KATHRYN GUERRA - 05/06/2015                                           Pages 102..105
                                                          Page 102                                                            Page 104
          1       30(b) (G) sms SOOTCK/KATHRYH GOERRA, MY G, 2015           1      30(b) (6) sms EOEBtJCSC/KATHRVH GDEEEA, MY G, 201S
          2    stored information, where would that -- where is that        2       A      Correct.
          3    information stored? Is it on a personal — their own          3       Q      They're both former enployees?
          4    personal ccmputers or a ocmpany personal ccmputer?           4       A      Yes.
           5   Where is it stored?                                          5       Q      And the current ettployees would be the risk
          6        A On the work caiputers,                                 G   management people?
          7        Q   And their work oosputers?,                           7       A      Correct.
           8       A   Yes.                                                 8       Q      That's two people?
-.1                g   Did you ask anybody to search their own personal     9       A      Correct.
           9
1
          10   conputers for data related to this case?                    10       Q      So you spoke with two former ettployees and two
 I
'i        11       A   No.                                                 u    current enjsloyees. about the --
 I
          12       Q   Do you know whether anybo(fy has on a personal      12       A      Three foraer ertployees.   The buyer whose name I
          13   ccaputer data related to this case?                         13   can't remember.
          14       A   I vwuldn't knov/ that.                              14       g      Three curr^t enployees?
          15       Q   Because you didn't ask them for it?                 IS       A      Two current, three former.
          16       A   I asked them to search their files.                 IG       Q      okay. That's it? /
          17       0   Okay. But you don't know if they searched their     17       A      Yes,
          18   own personal computers?                                     18       Q      Let's look at the deposition notice and go to
          19       A When I asked them to search their files, the          19   topic 1.
          20   response I got bade was they had no information.            20                 GB. TCOD-TROTTA:   Page 6,
          21   Whether they searched their personal conputers or not, I    21   BY MR. ELLIOTT;
          22   don't know.                                                 22       Q What did you do to make yourself jfnowiedgeable
          23       Q Did anybody respond to you that they had already      23   conoemlng the design and developsent of the jack
          24   deleted information that had been electronically stored     24   stands?
          25   regarding this case or the subject of this deposition?      25       A I've worked with jack Stands for 25, 30 years.

                                                              Page 103                                                         Page 105
          1       30(b) (6) SEARS ROEBDCK/KAIHEYN GUERRA, MAI 6, .2015      1      30(b) (6) SEARS ROEBOOC/KATHRYN GOERRA, MAY 6, 2015
          2       A No.                                                     2   I was a member of a. cormlttee. So I have a significant
           3      Q What do you understand your 30(b) (G)                   3   knowledge alaout jack stands.
           4   re^onsibilities as a corporate designee of Sears? What       4       Q Okay. So that'6.your personal knowledge
           5   are you sipposed to do?                                      5   COToeming design and development of jack stands, right?
           G       A To ansv«r your questions that you have outlined        6       A Correct.
           7   in your notice of deposition.                                7       Q Okay. What else -- What other — What did you
           8       Q How are you sipposed to become knowledgeable           8   do other than rely on your own personal knowledge of
           9   about those topics?                                              jack stands to bacoms )mowledgeable about the design and
          10      A ■ By asking the ^ropriate people, through ray          10   development of jack stands?
          11   experiences at work.                                        11       A Nothing.
          12       Q How about, you know, looking for relevant             12       Q And what is your personal knowledge regarding
          13   documents?                                                  13   the design and development of jack stand Model No.
          14       A Yes.                                                  14   501G3?.
          15       Q Okay. 'And the document that you've come up with      15       A My personal knowledge is that it was designed
          16   today is )2xhlbit 2A that you found that's related to the   16   and manufactured by MVP for Sears.
          17   topics of this deposition, right?                           17       Q      That'S it?
          18       A   Yes.                                                18       A      Well, do you want to ]cnow aJoout materials
          19       Q   That's it?                                          19   associated--
          20       A   Yes.                                                20      Q No, I want to know how you.made yourself
          21       Q   And I apologize if I've asked this, but was         21   knowledgeable. Other than the stand was provided to you
          22   there only one former enployee that you talked to or was    22   by MVP, is there any other activity ypu engaged in to
          23   there --                                                    23   make yourself knowledgeable about the design and
      4   24       A They're all former eiiployees.                        24   development of the 50163 jack stand?
          25       Q   Dan, Colin?                                         25       A I confirmed that it was manufactured and


                                              Merrill Corporation - New York
          1-800-325-3376                                               VTWw.merrillcorp. com/law/
         Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 8 of 9

                                           30(b)(6), Attorneys Eyes Only
                                            KATHRYN GUERRA - 05/06/2015                                          Pages 106..109
                                                        Page 106                                                          Page 108
    1       30(b) (6) SEARS ROEHJCK/KATHRYN GUERRA, MAY 6, 2015         1      30(b)(6) SEARS EOEBOCK/KATHRYN GOERRA, MAY 6, 2015
    2    designed by MVP.                                               2   codefendants in this case.
    3        Q What else?                                               3            She has Imowledge for the last 25, 30 years
             A    That's it.                                            4   with the actual jack stands.       She is the person most
     5       Q    Did you talk to MVP about design and development      5   knowledgeable as it pertains to the jack stands.
     6   issues concerning the 50163 jack stand?                        6   BY MR. EridOIT:
     7       A    No.                                                   7       Q And my question is, did you talk to anybody
     8       Q    So your testimony is that you have sufficient         8   else? Ihe answer is no, right?
                                                                                         ■5%                                       ^


     9   fcnowlei^e to talk to me about the design and development      9      A       No, I've talked to Dan, I've talked to Colin.
i                                                                      10       Q      About the design and development of the 50163
    10   of 50163?
    11       A We'll see.                                              11   jack stand?
    12       Q Well, you didn't talk to anybody, you didn't            12       A Not — No, Because there's nothing to talk about
    13   look at any documents. You're relying on your personal        13 ■ because MVP is r(    iible for that.
    14   knowledge.                                                    14       Q Cflcay. Did you review any documents other than
    15       A What does that mean, design and develcpment?        I   15 the operator's manual regarding topic Ho. 1?
    16   mean —                                                        16       A There's an Intertek test report.
    17       Q What do you think it means?                             17       Q      A what?
    18       A I don't know. It's a very vague general                 18       A      An Intertek test report.
    19   question.                                                     19       Q      What's that?
    20      Q Well, okay.      Do you understand the questicm?         20       A      It's a test report produced lay Intertek.
    21       A    Yes.                                                 21       Q      Conceiniing viat?
    22       Q    Okay. But apart from what you know personally,       22       A      Jack stand.
    23   you didn't make inquiry of any other Sears eaployees          23      ■Q      Jack stand?
    24   about this topic and you didn't look at any documents         24       A      An MVP-manufactured jack stand.
    25   concerning this topic?                                        25       Q      Well, tell me about that report.    I've never

                                                        Page 107                                                         Page 109
     1      30(b) (6) SEARS E0EBUCK/KA3BRYN GUERRA, MAY 6, 2015         1 .  30(b) (6) SEARS KDEBDCK/KATHRYN GUERRA, MAY 6, 2015
     2       A Well, the response would be the same, that the           2 seen
     3   design and development of the jack stand is done by MVP.       3             MS. TTOD-TRCHTA; You have seen it. It was
     4   So in response to tins question, that's the response.          4   part of defendant's supplemental oaipliance. You have
     5       Q That it was designed and — You know it was               5   seen it.
I
     6   designed and develc^ied by MVP?                                6                 MR. ELLIOTT: Well, if you have it, maybe —
     7       A     Correct.                                             7   If I missed —
             fi    Is that the sum total of your knowledge about        8              MS, TODD-TROTTA;       It's dated February 18th,
     9   topic No. 1?                                                   9   2015. There's Intertek lab reports related to the
    10       A Based on the general question, yes.      If you have    10   six-ton jack stand, the three-and-a-half-ton jack stand.
    11   something specific —                                          11              MR. ELLIOTT: Is that the document you're
    12      Q Well, you didn’t make any inquiry of any Sears           12   referring to?
    13   enployee about anything concerning the design and             13              THE WITNESS: Yes,
    14   developmmt of this jack stand. You didn’t talk to             14              MS. TODD-TROTTA: Yes.
    15   anybody about, hey, I got a deposition caning up, the         15              MR. EUiIOTT: And it's attached to the
    16   first tcpio is the design and development of the jack         16   February 18th production?
    17   stand, can you help me out on this?                           17              MS. TODD-TROITA: Yes.
    18       A And the response would be that MVP is                   18   BY MR. ELLIOTT:
    19   responsible.                                                  19       Q <acay. What information does that report have
    20       Q But you didn't do that?                                 20   with regard to the design and developitent of the 50163 ■'
    21       A I don't have to do that.                                21   jack stand?
    22       Q     You didn't do it, ri^t?                             22       A It confirms conpliance with the PALD standard.
    23                MS. TCfDD-TROTEA: Objection,   She's asked and   23       Q For the 50163 jack stand?
    24   answered this 20 times now. She has told you the design       24               MS. TODD-TROTTA: Do you want to look at it?
    25   and development of jack stands is -- rests with the           25                 MR, ELLIOTT:     I'd like to mark that, make a


                                        Merrill Corporation                         New York
    1-800-325-3376                                                                     WWW .merrill'corp. com/law/
              Case 3:13-cv-00257-JAM Document 305-22 Filed 10/11/18 Page 9 of 9

                                              30(b)(6), Attorneys Eyes Only
                                               KATHRYN GUERRA - 0 5/0'6/2015                                      Pages 166..169
                                                            Page 166                                                        Page 168
         1       30 (b) (6) SEARS EDEBUaC/mHRlN GUERRA, MAY 6, 2015        1       30(b) (6) sms ROEBDCK/KATHS™ GUERRA, MAT 6, 2015
     I   2    PALD standard?                                               2    Model 50163 operatxir's manual?
         3        A Correct,                                               3         A No.
         4        Q And if'there was load testing as referred to in        4         Q Do you know what Badjara was referring to when
         5    this e-mail, the results of that, if they were in            5    she said I don't care about the manual, that can be
         6    writing, have been destroyed?                                6    worked rai later, whether that was referring to Sears?
         7        A Per our record retention policy, yes,                  7         A I think it' s referring to iny note at the bottom
                   Q If you look at page 2 of Exhibit 9, there's an             of the page that saj^ that the included manual is not
          9   e-mail from Barbara Ernie to Mark Broikan, I guess he's      9    for this product. Her concern in her e-mail was let's
         10   at MVP, and it says, Mark, I need a response regarding      10    get the product right.
         11   this now, We have exactly one month before this stuff       11         Q Right,       questitm is, vdio was going to be
         12   needs to he on the water in time for the reset. What is     12    doing work on the operator's manual, if you know , as
         13   the reset?                                                  13    reflected in Barjpafa's e-mail?
         14        A In the stores, when they change their                14         A MVP.
         15   merchandise.                                                15         Q Okay. Then she says, but now I need'
         16        Q It goes on to say, what are we submitting for        16    confirmation via e-anail as to the lifting ranges and the
         17   the four-ton. jack stand. Why did --                        17    ratchet collar look design agreed upon in the ALE.
         18              MS. TODD-TOyrrA; Four-ton jack.                  18              So Badjara is asking MVP to confirm the correct
         19   BY I®. ELMOTT:                                              19    lifting ranges and ratchet collar look design. Vhy?
         20        Q The four-ton jack, excuse me. Why did I receive      20    Why is Barbara making that inquiry of MVP?
         21   something different? Is this what was agreed upon in        21         A Because they provided the product.
         22   the AIR? What's ALR?.                                       22         Q But why would ocmfimation of that information
         23        A Something line review.                               23    be necessary?
         24        Q Okay.                                                24         A Because --
         25        A Accelerated line review or something like that       25        Q   why did sears need it?

'I                                                             Page 167                                                        Page 169
          1       30(b)(6) SEARS ROEBUCK/KATHRYN GUERRA, MAY 6, 2015       1       30(b) (6) SEARS ROEBUCK/KATHEYH GUERRA, MAY 6, 2015
 j
          2   where they bring in the product and they pick what           2        A Because apparently it's different than what she
          3   tljey're going to ba offering.                               3    had agreed upon. What they sent to us and I measured
          4        Q What does that mean? Would you explain that?          4    apparently was different than what she had agreed upon
          5   They look at the product and pick —                          S    with MVP.
          6        A MVP presents the product offerings for us and         6        Q Okay. So this is — this is part of the kind of
          7   the buyers decide which product lines they want to           7    ovality assurance review that you do before putting this
          8   carry.                                                       8    product on the shelves to be sold?
          9        Q Okay. In this case, the reference is to 50163,        9        A It could be, yes.
         10   right?                                                      10        Q Well, is it or not?
         11        A Yes. It would have joeen part of that, yes.          11        A In this case, yes.
         12        Q' Then Barbara says, I don't care about the           12               MR, ELLIOTT: Okay.     Let's mark as Exhibit 10
         13   manucil, that can be worked on later. Did Sears work on     13    MVP 9230, 9231.
         14   the 501C operator's manual?                                 14              (Document timrked as Guerra Deposition
         15              MS. TlffiD-TROnA:   50163,   You said 501C.      IS             Exhibit 10 for identification.)
         16   BY MR.   ELLIOTT:                                           16    BY MR. ELLIOTT;
         17       Q    50163 operator's manual.                            17       Q   Excuse ms one second.
         18       A    MVP produces the manual.                            18            Okay. Looking at'Exhibit 10, it's an e-mail
         19       Q     Hy questico is, did Sears do any work on the       19   frcm James Wang at Shinn Fu of America to Frank Lu at
         20   50163 operator's manual?                                    ,20   Wei Fu, with copies to various people, dated March 9,
         21       A , I wouldn't know.                                     21   2007. It says — The subject is T37402 new four-ton
         22       Q I wouldn't kaow? You wouldn't know?                    22   jack stands.
         23       A I v/ouldn't know from back in 2007 vhether we. did     23            Do you know what Model T37402 is? Is that the
         24   any work on the manual,                                      24   same model as 50163?
         25       0 Do you recall Sears ever doing any work on the         25       A I don't )mow.


                                             Merrill Corporation - New York
         1-800-325-3376                                               WWW.merrillcorp.com/law/
